Citation Nr: 1711533	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected intervertebral disc syndrome prior to September 7, 2012 and a rating in excess of 20 percent after September 7, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In January and November 2014 decisions, the Board remanded the case for additional development, which has been completed.  The RO granted entitlement to a 20 percent disability rating for the Veteran's service-connected intervertebral disc syndrome with healed fracture, left supra and inferior pubic rami with history of bladder contusions effective September 7, 2012.  Nevertheless, the increased rating matter remains in appellate status, as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This matter has since been returned to the Board for appellate review.

In September 2012, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record.  VA regulations requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In a January 2017 letter, the Board advised the Veteran that the VLJ from the September 2012 hearing was not currently available to participate in the appeal and offered him the opportunity for a hearing before a new VLJ.  The Veteran submitted a signed statement in February 2017 indicating that he did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that a remand is required for another VA examination.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  The Board notes that the Veteran was afforded VA examinations in July 2010, March 2014, and December 2014.  However, there are insufficient findings in the examination reports needed to properly evaluate his service-connected intervertebral disc syndrome.   

The Court recently held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016).  In this case, the VA examiners did not test the Veteran's back condition for pain on both active and passive motion in both weight bearing and non-weight bearing positions.  Therefore, the Board finds the prior VA examinations inadequate for compensation purposes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cardiac disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected intervertebral disc syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should specifically delineate all signs and symptoms associated with the appellant's service-connected intervertebral disc syndrome.  In particular, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the Veteran's service-connected intervertebral disc syndrome results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






